Title: Thomas Jefferson to Joseph Delaplaine, 28 August 1814
From: Jefferson, Thomas
To: Delaplaine, Joseph


            Sir  Monticello Aug. 28. 14.
             Your letter of the 17th is recieved. I have not the book of Muñoz containing the print of Columbus. that work came out after I left Europe, and we have not the same facility of acquiring new continental publications here as there. I have no doubt that entire credit is to be given to the
			 account of the print rendered by him in the extract from his work, which you have sent me: and as you say that several have attempted translations of it, each differing from the other, & none
			 satisfactory to yourself, I will add to your stock my understanding of it, that by a collation of the several translations the author’s meaning may be the better elicited.
            Translation. ‘This first volume presents at the beginning the portrait of the Discoverer, designed and engraved with care. among many paintings and prints which are falsely sold as his likenesses, I have seen one only which can be such, & it is that which is preserved in the house of the most excellent Duke of Berwick & Liria, a descendant of our hero; a figure of the natural size, painted, as should seem, in the last century, by an
			 indifferent copyist, in which nevertheless appear some catches from the hand of
			 Antonio del Rincon, a celebrated painter of the Catholic kings. the description given by
			 Fernando Colon of the countenance of his father has served to render the likeness more resembling, and to correct the
			 faults which are observed in some of the features, either imperfectly siesed by the
			 artist, or disfigured by the injuries of time.’
            
            Paraphrase, explanatory of the above. Columbus was employed by Ferdinand and
			 Isabella, on his voyage of discovery in 1492.
			 Debry tells us that ‘before his departure, his portrait was taken, by order of the King & Queen,’ & most probably by
			 Rincon their first painter. Rincon died in 1500. & Columbus in 1506. Fernando, his son, an ecclesiastic, wrote the life of his father in 1530. and describes in that his father’s countenance. an
			 indifferent hand in the 17th century copied Rincon’s painting, which copy is preserved in the house of the duke of Berwick. in 1793, when a print of Columbus was wanting for the history of Muñoz, the artist, from this copy, injured as it was by time, but still exhibiting some catches of Rincon’s style, and from the verbal description of the countenance of Columbus in the history by his son, has been enabled to correct the faults of the copy, whether those of the copyist, or proceeding from the injuries of time, and thus to furnish the best
			 likeness.
            The Spanish text admits this construction, and well known dates & historical facts verify it.
            I have taken from the 2d vol. of De Bry a rough model of the leaf on which is the print he has given of Columbus, and his preface. it gives the exact size and outline of the print, which, with a part of the preface, is on the 1st page of the leaf, and the rest on the 2d. I have extracted from it what related to the print, which you will percieve could not be cut out without a great mutilation of the book. this would not be regarded as to it’s cost, which
			 was 12. guineas for the 3. vols in Amsterdam, but that it seems to be the only copy in of the US. work in the US. and I know from experience the difficulty, if not impossibility of getting another. I had orders lodged with several eminent booksellers, in the principal book-marts of Europe,
			 to wit, London, Paris, Amsterdam, Frankfort, Madrid, several years before this copy was obtained at the accidental sale of an old library in Amsterdam, on the death of it’s proprietor.
            We have then three likenesses of Columbus from which a choice is to be made 1. the print in Muñoz’ work, from a copy of Rincon’s original, taken in the 17th century by an indifferent hand, with conjectural alterations suggested by the verbal description of the younger Columbus of the countenance of his father.
            2. the Miniature of De Bry, from a copy taken in the 16th century from the portrait made by order of the K. &
			 Queen, probably that of Rincon.
            3. the copy in my possession, of the size of the life, taken for me from the original which is in the gallery of Florence. I say, from an original, because it is well known that in collections of any note, & that of Florence is the first in the world, no copy is ever admitted; and an original existing in Genoa would readily be obtained for a royal collection in Florence. Vasari, in his lives of the painters, names this portrait in his catalogue of the paintings in that gallery, but
			 does not say by whom it was made. it has the aspect of a man of 35. still
			 smooth-faced, & in the vigor of life, which would place it’s date about 1477. 15 years earlier than that of Rincon—accordingly in the miniature of De Bry, the face appears more furrowed by time. on the whole I should have no hesitation at giving this the preference over the conjectural one of
			 Muñoz, and the miniature of De Bry.
            The book from which I cut the print of Vespucius which I sent you has the following title and date. ‘Elogio d’Amerigo Vespucci che ha riportato il premio dalla nobile accademia Etrusca di Cortona nel dì 15. d’Ottobre dell’ anno 1788. del P. Stanislao Canovai delle scuole pie publico professore di fisica-Matematica, in Firenze 1788. nella stamp. di Pietro Allegrini.’ this print is unquestionably from the same original in the gallery of Florence from which my copy was also taken. the portrait is named in the catalogue of
			 Vasari, and mentioned also by
			 Bandini in his life of Americus Vespucius, but neither gives it’s history—both tell us there was a portrait of Vespucius taken by Domenico, and a fine head of him by
			 Da Vinci, which however are lost, so that it would seem that  this of Florence is the only one existing.
            With this offering of what occurs to me on the subject of these prints accept the assurance of my respect.Th: Jefferson
          